Exhibit 10.6

Bonus – Form for Portugal

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

NYSE EURONEXT OMNIBUS INCENTIVE PLAN

This Agreement (the “Agreement”) entered into on this      day of [—], 200    ,
by and between the NYSE Euronext (the “Company”) and                      (the
“Participant”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the NYSE Euronext Omnibus Incentive Plan, (the
“Plan”), which is administered by a committee appointed by the Company’s Board
of Directors (the “Committee”); and

WHEREAS, pursuant to Section 10.1 of the Plan, the Committee may grant
Restricted Stock Units to the Participant, as an Eligible Employee, as such term
is defined in the Plan.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Grant of Restricted Stock Units.

Subject to the restrictions and other conditions set forth herein, the Committee
has authorized this grant of                      Restricted Stock Units
(“RSUs”) to the Participant on [—], 200     (the “Grant Date”).

2. Vesting and Distribution.

(a) The RSUs shall vest, as provided below, on a cumulative basis provided that
the Participant has not had a Termination at any time prior to the applicable
vesting date:

 

Vesting Date

   Percentage Vested  

First Anniversary of Grant Date

   33.3 %

Second Anniversary of Grant Date

   33.3 %

Third Anniversary of Grant Date

   33.4 %



--------------------------------------------------------------------------------

(b) There shall be no proportionate or partial vesting in the periods prior to
each vesting date and all vesting shall occur only on the appropriate vesting
date provided, that, no Termination has occurred prior to such date.

(c) Subject to Section 2(d) of this Agreement, following the applicable vesting
date, the Company shall distribute to the Participant, one share of Common Stock
with respect to each RSU that vests on such date, subject to such share
adjustment as may be required under Article IV of the Plan. Upon such delivery
of shares of Common Stock, all obligations of the Company with respect to each
such RSU shall be deemed satisfied.

(d) Notwithstanding the foregoing provisions, upon the earlier to occur of
either: (i) a Termination of Employment as a result of an Involuntary
Termination (as defined herein), Retirement, Disability or death of the
Participant or (ii) a Change in Control of the Company, all RSUs shall
immediately become fully vested and shall be distributed to the Participant (or,
in the event of death, to his estate) as soon as practicable but in any event no
later than 90 days following such Termination or Change in Control, as
applicable, in the manner described in Section 2(c) above and otherwise in
accordance with the terms of the Plan. For purposes of this Agreement and the
Plan, the term “Involuntary Termination” shall mean the termination of the
Participant’s employment by the Company or an Affiliate, without Cause, and
pursuant to a formal division, department or organization-wide reduction in
force (namely a collective dismissal or a dismissal due to extinction of labour
position). The Committee shall have the discretion to determine whether the
Participant’s employment has been terminated pursuant to an Involuntary
Termination for purposes of the Plan and this Agreement. The Committee’s
decision shall be final and binding on the Participant, the Company, its
Affiliates and all of their respective successors and assigns.

3. Termination of Employment.

In the event of a Participant’s Termination, subject to the special vesting
rules in Section 2(d) above, all RSUs granted to such Participant hereunder
shall automatically be forfeited. Notwithstanding any contrary provision
contained herein, in the event of a Participant’s Termination for Cause, all
RSUs, whether or not vested, shall be forfeited.

4. Rights as a Stockholder.

The Participant shall have no rights as a stockholder with respect to any shares
of Common Stock covered by any RSUs granted hereunder unless and until the
Participant has become the holder of record of the shares, and, except as
otherwise specifically provided for in Section 10 of this Agreement, no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares, except as otherwise specifically
provided for in the Plan.

5. Withholding.

Participant shall pay, or make arrangements to pay, in a manner satisfactory to
the Company, an amount equal to the amount of all applicable federal, state and
local or foreign taxes that the Company is required to withhold at any time. In
the absence of such arrangements, the Company or one of its Affiliates shall
have the right to withhold such taxes from amounts

 

2



--------------------------------------------------------------------------------

payable to the Participant (other than normal pay) to the extent permitted under
applicable law. In addition, any statutorily required withholding obligation may
be satisfied, in whole or in part, at the Participant’s election, in the form
and manner prescribed by the Committee, including by delivery of shares of
Common Stock (including shares issuable under this Agreement.)

6. Provisions of Plan Control.

This Agreement is subject to all of the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan as may be
adopted by the Committee and as may be in effect from time to time. The Plan is
incorporated herein by reference. Capitalized terms in this Agreement that are
not otherwise defined shall have the same meaning as set forth in the Plan. If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.

7. Amendment.

To the extent applicable, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code and the regulations thereunder
or any other applicable law and may also amend, suspend or terminate this
Agreement subject to the terms of the Plan. While the Company does not guarantee
any particular tax treatment of the RSUs or the underlying shares, payment of
shares of Common Stock upon vesting of the RSUs awarded under this Agreement is
intended to qualify as a “short-term deferral” under Section 409A of the Code
and any applicable Treasury Regulations thereunder.

8. Notices.

Any notice or communication given hereunder shall be in writing and shall be
deemed to have been duly given when delivered in person, or by United States
mail, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify):

If to the Company, to:

NYSE Euronext

11 Wall Street

New York, New York 10005

USA

Attention: Mr. Leroy Whitaker

If to the Participant, to the address on file with the Company.



 

3



--------------------------------------------------------------------------------

9. No Obligation to Continue Employment.

This Agreement is not an agreement of employment. This Agreement does not
guarantee that the Company or its Affiliates will employ or retain, or to
continue to, employ or retain the Participant during the entire, or any portion
of the, term of this Agreement, including but not limited to any period during
which any RSU is outstanding, nor does it modify in any respect the Company or
its Affiliate’s right to terminate or modify the Participant’s employment or
compensation.

10. Dividends.

Cash or stock dividends (whether regular or extraordinary) declared and paid
with respect to shares of Common Stock underlying RSUs granted hereunder that
are vested as of such date shall be treated as follows: (a) cash dividends shall
be distributed to the Participant as soon as practicable after the date such
dividends are declared and paid and (b) stock dividends shall be credited to a
dividend book entry account and distributed to the Participant as provided in
Section 2 of the Agreement. No cash or stock dividends shall be provided to the
Participant on a current or deferred basis with respect to shares of Common
Stock underlying RSUs granted hereunder that are not vested as of the date such
dividends are declared and paid.

11. Miscellaneous.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

12. Transfer of Personal Data.

The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Subsidiary) of any personal data information
related to RSUs awarded under this Agreement, for legitimate business purposes
(including, without limitation, the administration of the Plan) out of the
Participant’s home country and including to countries with less data protection
than the data protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.

13. NO ACQUIRED RIGHTS.

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE COMPANY MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED STOCK UNITS MADE UNDER
THIS AGREEMENT IS UNIQUE AND EXCEPTIONAL AND IS COMPLETELY INDEPENDENT OF ANY
OTHER AWARD OR GRANT AND IS MADE AT THE SOLE DISCRETION OF THE COMPANY; AND
(C) NO PAST GRANTS OR AWARDS (INCLUDING, WITHOUT LIMITATION, THE RESTRICTED
STOCK UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY GRANTS OR
AWARDS IN THE FUTURE WHATSOEVER.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

 

NYSE EURONEXT

 

Name: Title:

 

Name of Employee

 

5